DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral et al (US 20170280361 A1, hereinafter Cabral) in view of Tan Bergström et al (US 20170215105 A1, hereinafter Tan Bergström), and further in view of Agrawal et al (US 20220007438 A1, hereinafter Agrawal).

	Consider claim 1, Cabral discloses a system configured for intelligent offloading of traffic to public and private Wi-Fi hotspots in a network of moving things, the system comprising: 
a mobile node (MN) (Mobile AP 1000, Fig. 10) comprising: 
at least one communication circuit configured to communicate signals for transmission and reception of data (communication interface module 1020, Fig. 10); 
at least one storage circuit configured to store instructions and data (memory device 1090, Fig. 10); and 
at least one processing circuit (processor 1080, Fig. 10) configured to, based, at least in part, on instructions and/or data stored in the at least one storage circuit: 
detect during operation within an area of the network of moving things, Wi-Fi access points (APs) providing coverage within the area (scan for Wi-Fi networks, step 920 in Fig. 9);
set up one or more Wi-Fi connections to at least one Wi-Fi access points (AP) based on the Wi-Fi access information (Wi-Fi connection is ready, step 950, Fig. 9); and 
manage data transfer to and/or from the mobile node (MN), wherein the managing comprises: 
offloading at least a portion of the data transfer to the one or more Wi-Fi connections, wherein the offloading is performed to offload cellular communications (operable to offload cellular traffic through the mobile Wi-Fi hotspots, paragraph 39); and 
However, Cabral does not expressly disclose setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections.
In the same field of endeavor Tan Bergström discloses setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.
However, the combination of Cabral and Tan Bergström does not expressly disclose generating performance metadata relating to offloading of data in the mobile node (MN), the performance metadata comprising diagnostics and performance information associated with or pertinent to the offloadinq of data.
In the same field of endeavor, Agrawal discloses generating performance metadata relating to offloading of data in the mobile node (MN), the performance metadata comprising diagnostics and performance information associated with or pertinent to the offloadinq of data (The grading manager 218 of the UE device 110 may measure (e.g., active measurement, passive measurement) and collect connection performance data relating to a wireless network 155, paragraph 47; The connection performance data may include data such as connection data (e.g., received signal strength indicator (RSSI) signals, data-rate information (bandwidth information), latency information, end-to-end throughput, connection duration information, average connection length, signal quality information), network identity information (e.g., basic service set identifier (BSSID) limits in size information, recently utilized wireless communication channels), and other information (e.g., data relating to the disconnect, data relating to the loss of connectivity, data relating to the reason for the disconnect (such as data in the form of a corresponding disconnect parameter indicating by its parameter value one of several predefined reasons for the disconnect), data relating to the reason for the loss of connectivity (such as data in the form of a corresponding connect parameter indicating by its parameter value one of several predefined reasons for the loss of connectivity), data relating to whether the disconnect (disconnection) was expected or unexpected (such as data in the form of a corresponding expectation parameter indicating by its parameter value whether the disconnect (disconnection) was expected or unexpected), wireless network connection information (e.g., service set identifier (S SID) information, authentication information), information regarding wireless connection availability (e.g., when the wireless connection can be used, when wireless access is no longer authorized), internet protocol (IP) addresses, domain name system (DNS) servers utilized, information regarding a UE device system)., paragraph 48; The grading manager 218 of the UE device 110 may utilize the connection performance data to populate (e.g., generate, update) a network report (e.g., a Report Card) for the wireless network 155. A network report may include previous connection performance data regarding the wireless network 155, paragraph 49).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Agrawal with the teachings of Cabral and Tan Bergström in order to review performance data regarding a suggested network connection to determine whether a UE device should connect to the suggested network connection.

Consider claim 2, and as applied to claim 1 above, Cabral discloses wherein the at least one processing circuit is configured to maintain a Wi-Fi related dataset comprising information relating to access to and/or use of Wi-Fi access points (APs) during operation of the mobile node (MN) (receiving (or loading or storing) a list of hotspots historically utilized and/or authorized to be utilized at or near a particular area, paragraph 199).

Consider claim 3, and as applied to claim 2 above, Cabral discloses wherein the at least one processing circuit is configured to set up or configure the one or more Wi-Fi connections based on the Wi-Fi related dataset (The AP may, for example, search for and analyze a respective Wi-Fi connection for any or all entries of the list, paragraph 200; After the association phase, the example method 900, for example at block 940, comprise checking for Internet connectivity, which among other things, allows the AP to determine whether the Wi-Fi interface of the AP has a valid network configuration. If so, then flow of the example method 900 proceeds to block 950, concluding that the Wi-Fi connection is ready, paragraph 203).

Consider claim 4, and as applied to claim 2 above, Cabral discloses wherein the at least one processing circuit is configured to generate or update the Wi-Fi related dataset based on interactions with Wi-Fi access points (APs) providing coverage within the area (updating the Connection Manager about the new state of the Wi-Fi connection, paragraphs  203).

Consider claim 7, and as applied to claim 1 above, Tan Bergström discloses wherein the at least one processing circuit is configured to set or adjust the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral and Agrawal in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.

Consider claim 12, Cabral discloses a method configured for intelligent offloading of traffic to public and private Wi-Fi hotspots in a network of moving things, the method comprising: 
detecting by a mobile node (MN), during operation within an area of the network of moving things, Wi-Fi access points (APs) providing coverage within the area (scan for Wi-Fi networks, step 920 in Fig. 9); 
setting up one or more Wi-Fi connections to at least one Wi-Fi access points (AP) based on the Wi-Fi access information (Wi-Fi connection is ready, step 950, Fig. 9); and 
managing data transfer to and/or from the mobile node (MN), wherein the managing comprises: 
offloading at least a portion of the data transfer to the one or more Wi-Fi connections, wherein the offloading is performed to offload cellular communications (operable to offload cellular traffic through the mobile Wi-Fi hotspots, paragraph 39.
However, Cabral does not expressly disclose setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections.
In the same field of endeavor Tan Bergström discloses setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.
However, the combination of Cabral and Tan Bergström does not expressly disclose generating, by the mobile node (MN), performance metadata relating to offloading of data in the mobile node (MN), the performance metadata comprising diagnostics and performance information associated with or pertinent to the offloading of data.
In the same field of endeavor, Agrawal discloses generating, by the mobile node (MN), performance metadata relating to offloading of data in the mobile node (MN), the performance metadata comprising diagnostics and performance information associated with or pertinent to the offloadinq of data (The grading manager 218 of the UE device 110 may measure (e.g., active measurement, passive measurement) and collect connection performance data relating to a wireless network 155, paragraph 47; The connection performance data may include data such as connection data (e.g., received signal strength indicator (RSSI) signals, data-rate information (bandwidth information), latency information, end-to-end throughput, connection duration information, average connection length, signal quality information), network identity information (e.g., basic service set identifier (BSSID) limits in size information, recently utilized wireless communication channels), and other information (e.g., data relating to the disconnect, data relating to the loss of connectivity, data relating to the reason for the disconnect (such as data in the form of a corresponding disconnect parameter indicating by its parameter value one of several predefined reasons for the disconnect), data relating to the reason for the loss of connectivity (such as data in the form of a corresponding connect parameter indicating by its parameter value one of several predefined reasons for the loss of connectivity), data relating to whether the disconnect (disconnection) was expected or unexpected (such as data in the form of a corresponding expectation parameter indicating by its parameter value whether the disconnect (disconnection) was expected or unexpected), wireless network connection information (e.g., service set identifier (S SID) information, authentication information), information regarding wireless connection availability (e.g., when the wireless connection can be used, when wireless access is no longer authorized), internet protocol (IP) addresses, domain name system (DNS) servers utilized, information regarding a UE device system)., paragraph 48; The grading manager 218 of the UE device 110 may utilize the connection performance data to populate (e.g., generate, update) a network report (e.g., a Report Card) for the wireless network 155. A network report may include previous connection performance data regarding the wireless network 155, paragraph 49).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Agrawal with the teachings of Cabral and Tan Bergström in order to review performance data regarding a suggested network connection to determine whether a UE device should connect to the suggested network connection.

Consider claim 18, and as applied to claim 12 above, Tan Bergström discloses setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria. (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral and Agrawal in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.

Claims 5, 6,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral in view of Tan Bergström, further in view of Agrawal, and further in view of Condeixa et al (US 20170085437 A1, hereinafter Condeixa)

Consider claim 5, and as applied to claim 2 above, the combination of Cabral, Tan Bergström and Agrawal does not expressly disclose wherein the at least one processing circuit is configured to provide to a cloud portal associated with the network of moving things, the Wi-Fi related dataset or information based on the Wi-Fi related dataset.
In the same field of endeavor Condeixa discloses wherein the at least one processing circuit is configured to provide to a cloud portal associated with the network of moving things, the Wi-Fi related dataset or information based on the Wi-Fi related dataset (one or more reporting messages concerning the measuring or monitoring activity are communicated to a destination (e.g., to a network controller, central controller, Cloud server, etc.), paragraph 180; The Cloud 1100 comprises circuitry for implementing a network operations center, a captive portal manager, paragraph 215).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Condeixa with the teachings of Cabral, Tan Bergström, and Agrawal in order to adequately support communication environments involving mobile and static nodes.

Consider claim 6, and as applied to claim 1 above, the combination of Cabral, Tan Bergström and Agrawal does not expressly disclose wherein the at least one processing circuit is configured to obtain from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area.
In the same field of endeavor Condeixa discloses wherein the at least one processing circuit is configured to obtain from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area. (a Cloud server, provides and/or updates configuration information, paragraph 170; The Cloud 1100 comprises circuitry for implementing a network operations center, a captive portal manager, paragraph 215).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Condeixa with the teachings of Cabral, Tan Bergström, and Agrawal in order to adequately support communication environments involving mobile and static nodes.

Consider claim 17, and as applied to claim 12 above, the combination of Cabral, Tan Bergström, and Agrawal does not expressly disclose obtaining from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area.
In the same field of endeavor Condeixa discloses obtaining from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area (a Cloud server, provides and/or updates configuration information, paragraph 170; The Cloud 1100 comprises circuitry for implementing a network operations center, a captive portal manager, paragraph 215).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Condeixa with the teachings of Cabral, Tan Bergström, and  Agrawal in order to adequately support communication environments involving mobile and static nodes.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al (US 20140328190 A1, hereinafter Lord) in view of Sagar et al (US 20180338247 A1).

Consider claim 8, Lord discloses a system configured for intelligent offloading of traffic to public and private Wi-Fi hotspots in a network of moving things, the system comprising: 
a central portal server (cloud management system 702 connects to the APs and provides service to the APs as a server, paragraph 48) that comprises: 
at least one storage circuit configured to store instructions and data (memory, paragraph 27); and 
at least one processing circuit configured to (processor, paragraph 27), based, at least in part, on instructions and/or data stored in the at least one storage circuit, manage offloading data transfer in an area of the network of moving things to Wi-Fi access points (APs) (data offloading between a cellular network and a Wi-Fi network, paragraph 110), wherein the managing comprises: 
identifying one or more Wi-Fi access points (APs) providing coverage within the area of the network of moving things (the APs that are installed in the Wi-Fi networks managed by cloud management system 702 are discovered, paragraph 53); 
processing performance metadata obtained from one or more components or elements of the network of moving things (measurement data is received from the wireless devices. For example, measurement data is received from the Wi-Fi APs, such that the measurement data is locally collected by the APs and then sent to cloud management system 702. The measurement data collected by an AP may include data regarding the AP's clients and data regarding clients connected to neighboring Aps, paragraph 54); 
based on the processing of performance metadata, configuring for each Wi-Fi access point of the one or more Wi-Fi access points (APs) corresponding Wi-Fi access information configured for facilitating secure access to and use of the Wi-Fi access point by mobile nodes (MNs) operating within service range of the Wi-Fi access point for offloading data transfer (adjustments to parameters associated with one or more wireless devices are searched to optimize the overall network performance. For example, adjustments to Wi-Fi parameters associated with one or more APs are searched to optimize the Wi-Fi overall network performance. As cloud management system 702 receives measurement data from many APs, including APs installed in multiple Wi-Fi networks, the measurement data may be used by cloud management system 702 to compute Wi-Fi parameters that can optimize network performance in a global sense, achieving superior network performance, paragraph 55; Different Wi-Fi parameters may be dynamically adjusted to optimize the Wi-Fi overall network performance. As will be described in greater detail below, Wi-Fi parameters that can be dynamically and optimally adjusted may include CSTs, channel allocation, transmit power, multiple-input multiple-output (MIMO) antenna parameters, backoff parameters, and the like, paragraph 57; Cloud management system 702 then computes the parameters for AP and sends them to the AP for self-configuration, paragraph 61; data offloading between a cellular network and a Wi-Fi network, paragraph 110).
However, Lord does not expressly disclose maintaining one or more global flow policies for managing data flows and one or more global traffic policies for managing network traffic; and distributing information for managing the offloading of data transfer based on the one or more global flow policies and/or the one or more global traffic policies.
In the same field of endeavor, Sagar discloses maintaining one or more global flow policies for managing data flows and one or more global traffic policies for managing network traffic; and distributing information for managing the offloading of data transfer based on the one or more global flow policies and/or the one or more global traffic policies (System 100 can also classify packets on a per flow basis, which helps in enforcing routing policies on a per -flow basis. Flow-specific routing policies provide SDA system 100 with flow mobility (e.g., the option to offload to another wireless network or networks, or to use multiple wireless networks for a flow, etc.), paragraph 27; Other functions of SDA-c 102 can include configuring subflows to provide redundancy for improved reliability to the original flow, and introducing content-aware and/or context-aware traffic policies. One example of a traffic policy can be aggregation of bandwidth from one or more wireless networks. Another example of a traffic policy can be offloading data traffic from one wireless network to another, paragraph 29).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sagar with the teachings of Lord to facilitate negotiating accesses to wireless spectrum of heterogeneous networks.

Consider claim 10, and as applied to claim 8 above, Lord discloses wherein the at least one processing circuit is configured to maintain performance related data associated with the one or more Wi-Fi access points (APs) and use of the one or more Wi-Fi access points (APs) in offloading data transfer (adjustments to parameters associated with one or more wireless devices are searched to optimize the overall network performance, paragraph 55; data offloading between a cellular network and a Wi-Fi network, paragraph 110).

Consider claim 11, and as applied to claim 10 above, Lord discloses wherein the at least one processing circuit is configured to generate or update the performance related data based on reported information from one or more (MNs) operating within the area of the network of moving things (The RRM global optimization makes use of measurements taken by the APs about both their clients and clients connected to neighboring APs, including receive signal strength (RSSI), channel quality, throughput, and packet error rate. The measurements are sent via the OBI (or other interface) to cloud management system 702, which then computes the configuration parameters for each AP and sends them to the AP through the OBI., paragraph 52).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Sagar, and further in view of Tan Bergström.

Consider claim 9, and as applied to claim 8 above, the combination of Lord and Sagar, does not expressly disclose wherein the at least one processing circuit is configured to provide Wi-Fi access information to one or more mobile nodes (MNs) operating in the area of the network of moving things.
In the same field of endeavor Tan Bergström discloses wherein the at least one processing circuit is configured to provide Wi-Fi access information to one or more mobile nodes (MNs) operating in the area of the network of moving things. (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Lord and Sagar in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.

Claims 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral in view of Tan Bergström, further in view of Agrawal, and further in view of Lord.

Consider claim 13, and as applied to claim 12, above, the combination of Cabral, Tan Bergström and Agrawal does not expressly disclose setting up or configuring the one or more Wi-Fi connections based on Wi-Fi related dataset configured for facilitating secure access to and use of at least one Wi-Fi access points (AP) by mobile nodes (MNs) operating within service range of the Wi-Fi access point for offloading data transfer.
In the same field of endeavor, Lord discloses setting up or configuring the one or more Wi-Fi connections based on Wi-Fi related dataset configured for facilitating secure access to and use of at least one Wi-Fi access points (AP) by mobile nodes (MNs) operating within service range of the Wi-Fi access point for offloading data transfer (Different Wi-Fi parameters may be dynamically adjusted to optimize the Wi-Fi overall network performance. As will be described in greater detail below, Wi-Fi parameters that can be dynamically and optimally adjusted may include CSTs, channel allocation, transmit power, multiple-input multiple-output (MIMO) antenna parameters, backoff parameters, and the like, paragraph 57; Cloud management system 702 then computes the parameters for AP and sends them to the AP for self-configuration, paragraph 61; data offloading between a cellular network and a Wi-Fi network, paragraph 110).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lord with the teachings of Cabral, Tan Bergström and Agrawal to optimize adjustments to one or more parameters associated with one or more a the plurality of heterogeneous wireless devices.

Consider claim 14, and as applied to claim 13 above, Cabral discloses maintaining the Wi-Fi related dataset in one or both of the mobile node (MN) and a cloud portal associated with the network of moving things (receiving (or loading or storing) a list of hotspots historically utilized and/or authorized to be utilized at or near a particular area, paragraph 199).

Consider claim 15, and as applied to claim 13 above, Cabral discloses generating or updating the Wi-Fi related dataset by one or both of the mobile node (MN) and a cloud portal associated with the network of moving things (updating the Connection Manager about the new state of the Wi-Fi connection, paragraphs  203).

Consider claim 16, and as applied to claim 13 above, Cabral discloses generating or updating the Wi-Fi related dataset based on interactions with Wi-Fi access points (APs) providing coverage within the area (updating the Connection Manager about the new state of the Wi-Fi connection, paragraphs  203).

Consider claim 19, and as applied to claim 12 above, the combination of Cabral, Tan Bergström, and Agrawal does not expressly disclose wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of data prioritization, scheduling of delay-tolerant, data flow compression, transport protocol configuration, endpoint authentication, storage mechanism, and file-encryption.
In the same field of endeavor, Lord discloses wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of data prioritization, scheduling of delay-tolerant, data flow compression, transport protocol configuration, endpoint authentication, storage mechanism, and file-encryption (All high -priority data or data requiring a given QoS are handed off to the cellular network, and all other data remain on the Wi-Fi network, paragraph 122).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lord with the teachings of Cabral, Tan Bergström, and Agrawal to optimize adjustments to one or more parameters associated with one or more a the plurality of heterogeneous wireless devices.


Consider claim 20, and as applied to claim 12 above, the combination of Cabral,  Tan Bergström and Agrawal does not expressly disclose wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of traffic shaping, throttling, traffic flow compression, caching and buffering, cyphering, and quality-of-service (QoS) configuration.
In the same field of endeavor, Lord discloses wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of traffic shaping, throttling, traffic flow compression, caching and buffering, cyphering, and quality-of-service (QoS) configuration (All high -priority data or data requiring a given QoS are handed off to the cellular network, and all other data remain on the Wi-Fi network, paragraph 122; the collected information can be used for cloud-based radio resource management, including channel allocation, power control, resource allocation, energy optimization, QoS (Quality of Services) optimization, traffic shaping, and the like, paragraph 37).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lord with the teachings of Cabral, Tan Bergström and Agrawal to optimize adjustments to one or more parameters associated with one or more a the plurality of heterogeneous wireless devices.


Response to Arguments
Applicant’s arguments have been considered but are moot because in view of the new ground (s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642